DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “a relaxation region” which should be “the relaxation region” since a relaxation region is claimed in claim 1 which claim 4 depends on.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20180315819) in view of SHIOMI (US 20170141186).
Regarding claim 1, TANAKA discloses a semiconductor device, comprising: 
a drift layer of a first conductivity type (n-type drift layer 2, see fig 1, para 39); 
a current spreading region of the first conductivity type provided on the drift layer and having a higher impurity density than the drift layer (n-type layer 6 having a higher impurity concentration than drift 2, see fig 1, para 44); 
a base region of a second conductivity type provided on the current spreading region (p-type region 5, see fig 1, para 40), such that the current spreading region is between the drift region and the base region (a line can be drawn from 2 to 5 that passes through 6, see fig 1); 
a base contact region of the second conductivity type provided in a top part of the base region and having a higher impurity density than the base region (heavily doped p-type region 4 can have a doping concentration of 1E20 cm-3 which is higher than the doping concentration of base 5 which is at most 2E19 cm-3, see fig 1, para 40 and 42); 
an electrode contact region of the first conductivity type provided in a top part of the base region that is laterally in contact with the base contact region, the electrode contact region having a higher impurity density than the drift layer (source region 3 which is laterally in contact with 4 and has a doping concentration of 1E19 cm-3 which is higher than the doping concentration of 2 which is at most 1E17 cm-3, see fig 1, para 39 and 41); 
a relaxation region of the second conductivity type contacting a bottom surface of the base region (p-doped region 8 is at least indirectly in contact with a bottom surface of 5, see fig 1, para 43); and
a MOS gate structure having a gate electrode and a gate insulating film sandwiched between the gate electrode and a face of the base region so as to create a channel adjacent to the face of the base region (gate comprising gate insulator 9 and gate electrode 10, see fig 1, para 46), 
wherein a density of a second conductivity type impurity element in the base contact region is at least two times as much as a density of a first conductivity type impurity element in the electrode contact region (base contact region 4 can have a doping concentration of 1E20 cm-3 and electrode contact region 3 can have a doping density of 1E10 cm-3, see para 41-42), and 
wherein the density of the second conductivity type impurity element in the base contact region is equal to or greater than 1x 10^20 cm-3, and the density of the first conductivity type impurity element in the electrode contact region is equal to or less than 10X 10^19 cm-3 (base contact region 4 can have a doping concentration of 1E20 cm-3 and electrode contact region 3 can have a doping density of 1E10 cm-3, see para 41-42).
TANAKA fails to explicitly disclose a device comprising a relaxation region of the second conductivity type having a higher impurity density than the base region.
SHIOMI teaches a device comprising a relaxation region of the second conductivity type having a higher impurity density than the base region (second conductivity type region 17 is on a bottom surface of base 13 and has a higher doping concentration than 13, see fig 1, para 41).
TANAKA and SHIOMI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the relaxation region having a higher doping concentration than the base region of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the relaxation region having a higher doping concentration than the base region of SHIOMI in order to lower an on-resistance of the device (see SHIOMI para 54).
Regarding claim 2, TANAKA and SHIOMI disclose the semiconductor device according to claim 1.
TANAKA fails to explicitly disclose a device, wherein the base contact region contains, in addition to the second conductivity type impurity element, said first conductivity type impurity element in a same amount as an amount of the first conductivity type element contained in the electrode contact region, and a density of the first conductivity type impurity element in the base contact region is lower than the density of the second conductivity type impurity element in the base contact region.
SHIOMI teaches a device, wherein the base contact region contains, in addition to the second conductivity type impurity element, said first conductivity type impurity element in a same amount as an amount of the first conductivity type element contained in the electrode contact region (14 is formed on the upper surface of 13 without a mask, and therefore the entire upper surface will be doped, including the portion that becomes 18, see fig 11, para 99-100), and a density of the first conductivity type impurity element in the base contact region is lower than the density of the second conductivity type impurity element in the base contact region (18 can be doped to a density of 1E19 per cubic cm and 14 can be doped to 2E18 per cubic cm, see para 71-72).
TANAKA and SHIOMI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with contact regions doping profile of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with contact regions doping profile of SHIOMI in order to lower an on-resistance of the device (see SHIOMI para 54).
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20180315819) in view of SHIOMI (US 20170141186) and MATSUKI (US 20160133741).
Regarding claim 3, TANAKA and SHIOMI disclose the semiconductor device according to claim 1.
TANAKA fails to explicitly disclose a device, wherein the semiconductor device has a termination section at a periphery of the device, the termination section having a mesa structure including a mesa inclined surface exposing a lateral end of the base contact region and a lateral end of the base region.
SHIOMI further discloses a device, wherein the semiconductor device has a termination section at a periphery of the device (peripheral region, see fig , para 42), the termination section having a mesa structure (mesa including cell regions whose edge is in the peripheral region, see fig 1) including a mesa inclined surface (side surface of 3/5/15 which is inclined 90 degrees with respect to the top surface of 5, see fig 1) exposing a lateral end of the base contact region and a lateral end of the base region (the edge exposes sides of 3 and 5, see fig 1, para 44).
TANAKA, SHIOMI and MATSUKI are analogous art because they all are directed towards vertical semiconductor transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the termination section of MATSUKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with termination section of MATSUKI in order to simplify the manufacturing process (See MATSUKI para 9).
Regarding claim 4, TANAKA, SHIOMI and MATSUKI disclose the semiconductor device according to claim 3.
TANAKA fails to explicitly disclose a device, further comprising a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region, 
said mesa inclined surface exposing at least a portion of a lateral end of the relaxation region.
SHIOMI further discloses a device, further comprising a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region (17a can be p-doped to a density of 5E18 per cc and 13 can be p-doped to a density of 1E17, see fig 1, para 98 and 74).
MATSUKI teaches a device wherein said mesa inclined surface exposing at least a portion of a lateral end of the relaxation region (the side surface exposes a portion of layer 15, see fig 1, para 57).
TANAKA, SHIOMI and MATSUKI are analogous art because they all are directed towards vertical semiconductor transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the highly doped relaxation region of SHIOMI and the contact region doping profile of MATSUKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the highly doped relaxation region of SHIOMI and the contact region doping profile of MATSUKI in order to make a highly reliable SiC device (see SHIOMI para 13) and to simplify the manufacturing process (See MATSUKI para 9).
Regarding claim 5, TANAKA, SHIOMI and MATSUKI disclose the semiconductor device according to claim 3.
TANAKA fails to explicitly disclose a device, further comprising a mesa bottom surface layer of the first conductivity type laterally in contact with the relaxation region, a top surface of the mesa bottom surface layer defining at least a portion of a bottom of the mesa structure.
SHIOMI teaches a device, further comprising a mesa bottom surface layer (12a can be n-doped to 2E17 per cc, and is laterally in contact with 17a, see fig 1, para 49) of the first conductivity type laterally in contact with the relaxation region, a top surface of the mesa bottom surface layer defining at least a portion of a bottom of the mesa structure (a top surface of 12a forms part of a bottom of the mesa comprising 13, next to the trench T1).
TANAKA and SHIOMI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with mesa bottom surface layer of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with mesa bottom surface layer of SHIOMI in order to lower an on-resistance of the device (see SHIOMI para 54).
Regarding claim 6, TANAKA, SHIOMI and MATSUKI disclose the semiconductor device according to claim 5.
TANAKA fails to explicitly disclose a device, wherein the mesa bottom surface layer includes a junction termination extension region.
SHIOMI teaches a device, wherein the mesa bottom surface layer includes a junction termination extension region  (12a forms junctions with several p-doped regions, see fig 1).
TANAKA and SHIOMI are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with mesa bottom surface layer of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with mesa bottom surface layer of SHIOMI in order to lower an on-resistance of the device (see SHIOMI para 54).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest, singularly or in combination, at least a device “a drift layer of a first conductivity type; a current spreading region of the first conductivity type provided on the drift layer and having a higher impurity density than the drift layer; a base region of a second conductivity type provided on the current spreading region; a base contact region of the second conductivity type provided in a top part of the base region and having a higher impurity density than the base region; an electrode contact region of the first conductivity type provided in a top part of the base region that is laterally in contact with the base contact region, the electrode contact region having a higher impurity density than the drift layer; a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region; and a MOS gate structure having a gate electrode and a gate insulating film sandwiched between the gate electrode and a face of the base region so as to create a channel adjacent to the face of the base region, wherein a density of a second conductivity type impurity element in the base contact region is at least two times as much as a density of a first conductivity type impurity element in the electrode contact region” the device having a peripheral region with a recess in it, where the recess has a bottom surface region and a channel stopper n region, both of the first conductivity type, defining the bottom of the recess, wherein the channel stopper region has a higher doping density than the bottom surface region and defines an edge of the bottom surface of the recess. These are the main distinguishing features between the prior art of record and claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811